Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher S. Henry appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) action under 28 U.S.C. § 1915(e)(2)(B) (2006). Henry also appeals the district court’s order denying his subsequent Fed. R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Henry v. Baskerville, No. 3:08-cv00561-HEH, 2009 WL 3459474 (E.D.Va. Sept. 4, 2009 & 2009 WL 3413633, Oct. 22, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.